Citation Nr: 1610964	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  14-02 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for mantle cell lymphoma.

2.  Entitlement to service connection for cardiovascular disease.

3.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1957 to May 1961.  His military occupational specialty was that of a ground communications equipment repairman.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In June 2015 the Veteran requested to appear at a "personal" hearing before the Board, but he withdrew his request shortly thereafter in June 2015.  This matter was previously before the Board in July 2015 at which time the issues on appeal were remanded for additional development.  As all indicated development has been completed, the Board finds that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's claim is based on exposure to radar equipment, which is considered non-ionizing radiation.  The Veteran did not engage in a radiation risk activity.  He was not exposed to ionizing radiation during service.

2.  Mantle cell lymphoma did not manifest in service or for years after service, and is not otherwise related to the Veteran's active service.

3.  Cardiovascular disease did not manifest in service or for years after service, and is not otherwise related to the Veteran's active service.

4.  Hypertension did not manifest in service or for years after service, and is not otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Mantle cell lymphoma was not incurred in or aggravated by service, nor can it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2015).

2.  Cardiovascular disease was not incurred in or aggravated by service, nor can it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  Hypertension was not incurred in or aggravated by service, nor can it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in August 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording the Veteran VA medical examinations.  The examination reports and opinions reflect that the examiner reviewed the claims file and the Veteran's reported history of radiation exposure and then provided opinions based on the evidence of record and medical principles.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC), but the NPRC indicated that the records had likely been destroyed by fire/were missing and could not be located.  In these circumstances, when a Veteran's service treatment records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Board concludes that there is no additional evidence that needs to be obtained and that all necessary development has been accomplished.  As such, appellate review may proceed without prejudice to the Veteran.


II.  Analysis

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For VA purposes, chronic diseases are listed in 38 C.F.R. § 3.309(a) and include cardiovascular-renal disease, including hypertension, and malignant tumors.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes. 38 C.F.R. § 3.303(b). 

Moreover, where a chronic disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by different methods.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d); Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected, specific to radiation-exposed veterans.  These include lymphomas (except Hodgkin's disease).  38 U.S.C.A. § 1112(c) (West 2014); 38 C.F.R. § 3.309(d) (2015).  Second, when a "radiogenic disease" first becomes manifest after service, to include lymphomas (other than Hodgkin's disease), and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation. 38 C.F.R. § 3.311(a)(1).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as either a veteran who while serving on active duty, or an individual who while serving on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946. 38 C.F.R. § 3.309(d)(3)(ii).

Discussion

The Veteran raises two theories of entitlement to service connection for his diagnosed mantle cell lymphoma (MCL), cardiovascular disease (CAD) and hypertension.  The first is that the disabilities are due to exposure to trichloroethylene (TCE), a metal degreaser, while performing his duties repairing ground radio equipment.  The second theory is that the disabilities are due to radiation exposure from radar equipment.

Unfortunately, the Veteran's service treatment records are unavailable for review and are presumed destroyed in a fire at the National Personnel Records Center in St. Louis, Missouri.  In this regard, it is unclear what, if anything, these records would show since the Veteran was not found to have the disabilities he is claiming until years after service.  As far as CAD, the Veteran was diagnosed as having this disability in September 1997 after suffering a myocardial infarction (MI).  He did not have a history of hypertension at that time.  Angioplasty and stent placements were performed.  In 2003, he suffered another MI and underwent quadruple bypass surgery.  A pacemaker was implanted in approximately 2012 due to atrial fibrillation.  Medical treatment records further show that the Veteran was seen in January 2010 complaining of gastrointestinal symptoms, fatigue and shortness of breath.  He underwent a PET scan and CT scan and was diagnosed as having mantel cell lymphoma.  Chemotherapy was administered from 2011 to 2015.  The disease is currently in remission.  

In terms of his claimed exposure to TCE, the Board will concede such exposure.  However, as his claimed disabilities did not become manifest until many years after service, service connection under the provisions of 38 C.F.R. § 3.303(a) and (b) is not warranted.  

As far as entitlement to service connected under the provisions of 38 C.F.R. § 3.303(d), the weight of evidence is against the claim.  That is, the weight of evidence negates a link between TCL exposure and the diagnosed MCL, CAD and hypertension.  In regard to MCL, a VA examiner in September 2015 opined that the disability was less likely than not related to service.  He said that risk factors can include history of viral infections and environmental triggers such as exposure to dyes and pesticides.  He also said that the incident rates were higher in Caucasians and in males with advancing age and for this reason it was less likely than not caused by service events.

The VA examiner in September 2015 similarly opined that the Veteran's CAD was less likely than not related to service.  He explained that medical research was well developed regarding the risk factors related to CAD and myocardial infarction and that exposure to chemicals during service had not been identified as risk factors.  Rather, he noted that identified risk factors included being male, with advancing age, cigarette smoking, low HDL cholesterol, hypertension or a family history.  He concluded by stating that with the incidence rates higher in males with advancing age, CAD was less likely than not caused by service events.  

The September 2015 VA examiner also negated a link between the Veteran's hypertension and service.  He said that medical research does not identify chemical exposure as a risk factor for the development of hypertension.  He went on to state that medical research has been well identified regarding the risk factors for hypertension which include advancing age, weight gain, family history, genetic factors, excess sodium intake or alcohol consumption, dyslipemia or diabetes.  He concluded by stating that there are no known military service events that would place the Veteran at higher risk for hypertension, and thus a less likely than not medical opinion has been developed.

Consideration has been given to an article that the Veteran submitted from the Department of Defense entitled Environmental Contamination which states that TCL is probably carcinogenic to humans to include non-Hodgkin's disease.  Consideration has also been given to the VA examiner's statement in September 2015 that medical research has not shown consistent results with associations between individuals and TCL or Benzene exposure and the development of mantle cell.  He pointed out that a cancer publication in 2008 reported that this type of cancer is on the rise, but was unable to explain the reasons behind the growth.  Thus, while acknowledging that there is evidence suggesting a possible link between TCL and certain cancers, the September 2015 examiner found that in this case there were other risk factors that were more likely related to the Veteran's MCL.

In terms of radiation exposure, the Board notes that lymphomas (except Hodgkin's disease) are included as a disease specific to radiation exposed Veterans under 38 C.F.R. § 3.309(d).  However, the Veteran neither contends nor does the evidence show that he meets the definition of a "radiation-exposed veteran." That is, he did not participate in a "radiation-risk activity" as defined at 38 C.F.R. § 3.309(d).  Rather, he contends that his radiation exposure is due solely to non-ionizing radiation through his proximity to radar equipment.  He reported that he had to wear a radiation identification "button", which he turned in, but he said he was not notified of any concerns or results of this.  

In August 2012, VA requested radiation exposure information from the United States Air Force (USAF).  The USAF, in turn, informed VA that it had queried the occupational radiation exposure monitoring records in the USAF Master Radiation Exposure Registry (MRER) for the veteran and found no external or internal radiation exposure data for him.  The agency acknowledged that the potential for exposure to ionizing radiation when working near some radar systems does exit, but that it was unable to determine what specific exposures may have resulted for the Veteran.  It went on to state that out of the 4,138 individuals monitored who performed duties such as radar operators, radar maintenance technicians, and radar administrative supply, only 5% (217) had any measurable dose, and only 0.1% (4) had lifetime doses greater than 0.300 rem.  It went on to point out for comparison purposes that the average annual exposure to background radiation for people in the United States is approximately 0.620 rem.

The USAF further noted that with respect to radiofrequency radiation, the consensus of scientific advisory bodies, such as the National Council on Radiation Protection and Measurements, the World Health Organization and the National Radiological Protection Board, was that there are no long-term effects (including cancer) from low-level exposure to radiofrequency radiation.  The Department also noted that an extensive epidemiological study of U.S. Navy personnel working with radar systems did not find any adverse health effects that could be attributed to radiofrequency radiation exposure.  Accordingly, the Board finds that the presumptive provisions of 38 C.F.R. § 3.309(d) are not for application with respect to the Veteran's claimed disabilities.  

Secondly, 38 C.F.R. § 3.311(b) includes a list of "radiogenic disease" which will be service connected provided that certain conditions specified in that regulation are met.  This list includes lymphomas other than Hodgkin's disease.  However, information from the USAF did not confirm that the Veteran was exposed to ionizing radiation.  As noted, the Veteran's claim is based on his assertion of exposure to non-ionizing radiation from radar equipment.  The United States Court of Appeals for Veterans Claims has taken judicial notice that naval radar equipment emits microwave-type non-ionizing radiation, and this exposure is not subject to review under the ionizing radiation statute and regulations.  See Rucker, 10 Vet. App. at 69.  Thus, as radar is a form of non-ionizing radiation, and the Veteran is not shown to have had ionizing radiation exposure, the presumptions for service connection under 38 C.F.R. § 3.311 are not applicable.

Lastly, service connection can be established when a disease diagnosed after discharge was incurred during active service or a malignant tumor within one year of separation.  Here, there is no proof of MCL, CAD or hypertension in service or within one year of separation.  Furthermore, there were no characteristic manifestations sufficient to identity the disease entity during service.  See 38 C.F.R. § 3.303(b).  Rather, as noted above, the most probative evidence established that the disease processes became manifest years after service.  

Moreover, the VA examiner in September 2015 negated a nexus between the Veteran's non-ionizing radiation exposure in service and his postservice diagnoses of MCL, CAD and hypertension.  In this regard, he opined that the Veteran's MCL, CAD and hypertension were less likely than not incurred in or cause by the claimed in-service injury, event or illness, in light of other risk factors which he identified as including advancing age and weight gain.  He based his opinion on his examination of the Veteran and review of his claims file.  There is no contrary medical opinion on file.  

In terms of the Veteran's contentions of there being a link between inservice exposure to TCL and/or radiation and his diagnosed MCL, CAD and hypertension, while he is competent to diagnose readily observable symptoms such as a rash or tinnitus, he is not competent to provide opinions or statements regarding their etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, while he is competent to establish the presence of such disorders, he is not competent to make unsubstantiated statements regarding the claimed etiology of these disorders.

In light of the above, the Board concludes that the preponderance of the evidence is against the claims for service connection for MCL, CAD and hypertension, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.



ORDER

Service connection for mantle cell lymphoma is denied.

Service connection for cardiovascular disease is denied.


Service connection for hypertension is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


